            Case 5:20-cv-02426-MAK Document 9 Filed 05/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILLIAM OMAR MEDINA                           : CIVIL ACTION
                                               :
                      v.                       : NO. 20-2426
                                               :
 ALFRED HALLMAN, et al.                        :

                                           ORDER

       AND NOW, this 29th day of May 2020, following our Order granting the incarcerated pro

se Plaintiff leave to proceed in forma pauperis (ECF Doc. No. 7) consistent with our obligations

under 28 U.S.C. § 1915(e)(2)(B)(ii) and having now carefully reviewed his pro se Complaint (ECF

Doc. No. 2) with exhibits (ECF Doc. No. 6) and finding he fails to state a claim for cruel and

unusual punishment or under the Fourth Amendment based upon verbal insults resulting in no

physical touching or harm but granting him leave to timely allege facts to support such a claim or

for other claims possibly referenced in his internal grievance through an amended Complaint, and

for reasons in the accompanying Memorandum, it is ORDERED:

       1.      We dismiss Plaintiff’s Complaint (ECF Doc. No. 2) without prejudice to him filing,

on or before July 6, 2020, an amended Complaint consistent with the Law and his obligations

under the Federal Rules of Civil Procedure if he wishes to proceed with one or more claims;

       2.      The Clerk of Court shall not issue summons until further Order; and,

       3.      Given the Clerk of Court’s present inability to mail from our Courthouse given the

Commonwealth and City stay-at-home Orders, we will separately mail this Order and

accompanying Memorandum directly to the Plaintiff at his address on the Complaint as legal mail

from our Chambers.


                                                    _____________________
                                                    KEARNEY, J.
